Citation Nr: 1124956	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:  Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran perfected an appeal of that rating determination to the Board.  In a March 2009 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a memorandum decision, set aside the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  The case was subsequently returned to the Board.  

The record reflects that in addition to PTSD, the Veteran has also been variously diagnosed with depression, major depressive disorder, and generalized anxiety disorder.  During the course of this appeal, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In consideration of the foregoing, the Board has recharacterized the issue as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Court's memorandum decision, further development is required prior to readjudicating the Veteran's claim for service connection of PTSD alleged as due to racial discrimination. 

The Court observed that at a May 2005 RO hearing before a Decision Review Officer, the Veteran testified that he told his platoon sergeant, Sgt. Robertson, about racial discrimination at the hands of his squad leader.  The Court noted that it recently explained that the hearing officer's duty requires him or her to suggest the submission of evidence when testimony during the hearing indicates that it exists or could be reduced to writing but is not of record, citing Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010) and Sizemore v. Principi, 18 Vet. App. 264, 274 (2004) (determining that, at a VA hearing, VA failed to advise the appellant that he could submit corroboration in the form of "buddy statements" as to some of the occurrences that he alleged were in-service stressors).  The Court concluded that the Veteran's testimony indicated that evidence from Sgt. Robertson would be advantageous to his claim and was not of record but could be reduced to writing, yet the hearing officer did not suggest its submission, which was remandable error.  Accordingly, the Court instructed VA to assist the Veteran in locating and contacting Sgt. Robertson and requesting information regarding the alleged incident of racial discrimination.  

As the Board recognized in the prior decision, the Veteran contends that he developed PTSD due to being demoted from an "E-4" to an "E-3" after a dispute involving a missing "field jacket."  In this regard, the DD Form 214 from the Veteran's second period of active duty reflects a reduction in grade to "E-3" from a grade of "E-4" as listed on the DD Form 214 from his first period of active duty.  The Veteran contends that the real reason for his demotion was based on racial discrimination.  Service personnel records contain a record from a February 1983 proceeding under Article 15 of the Uniform Code of Military Justice that indicates that the Veteran was demoted to the rank of E-3 after he "negligently fail[ed] to return to [his] place of duty after be[ing] dismissed from the driving class."

First, the Board observes that in the Veteran's informal brief to the Court, Sgt. Robertson is also referred to as "Sgt. Robinson" [hereinafter referred to as Sgt. R.].  
Second, the record reflects confusion on the part of the Veteran in his statements regarding his unit of assignment at the time of the alleged incident.  He has at various times indicated he was attached to the 1st Infantry Division Mechanized Unit, Alpha Company, Bravo Company, or Charlie Company, and indicated that he then was transferred to Combat Support Company or Constable Support Company after receiving the Article 15.  See May 2001 statement, May 2004 statement, May 2005 hearing transcript, September 2008 statement, and September 2009 informal hearing brief.  The service personnel records show the Veteran served in Germany from June 1982 to August 1983.  During that period, he was assigned to CSC 1st Battalion, 16th Infantry in July 1982 and then transferred to B Company 1st Battalion, 16th Infantry in May 1983.  He returned stateside in August 1983.  The February 1983 Article 15 record indicates that the Veteran's unit of assignment at the time of the charge was CSC, 1st Battalion, 16th Infantry at Panzer Kaserne, Germany.  Given the Veteran's inconsistent statements, the Board must rely solely on the personnel records for information on his unit of assignment at the time of the alleged incident.  Accordingly, the last known duty of assignment of Sgt. R is the CSC 1st Battalion, 16th Infantry.  

In the informal brief to the Court the Veteran indicated that after the alleged incident, Sgt. R. either returned home or was sent to another post.  The Veteran maintained that he had had no contact with Sgt. R. since he left the post and his whereabouts were completely unknown to him.  Under the VCAA, VA is required to indicate which portion of the information and evidence necessary to substantiate the claim is to be provided by the Veteran and which portion VA will attempt to obtain on behalf of the Veteran.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  In this regard, the Board finds that the Veteran first needs to clarify the name of the identified potential witness of the alleged incident before VA will undergo efforts to find the witness's location and request a statement.  Under the VCAA, VA also must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002) (emphasis added).  Here, such reasonable efforts are to determine the potential witness's location through service department records.  The witness may or may not be still in the military and his last known address may or may not be known by the service departments.  

In addition, the Veteran should be issued a corrective VCAA notice with regard to the issue on appeal, now characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD in accordance with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010).  

Therein, also advise the Veteran that the information provided regarding the alleged witness of racial discrimination is insufficient for VA to assist him in the development of evidence in his claim.  Specifically, the Veteran should be asked to clarify the individual's last name ("Sgt. Robertson" or "Sgt. Robinson"), and if known, provide a first name.  The Veteran should be advised that, alternatively, he can employ efforts to locate the individual and obtain a witness statement from this individual and submit it to VA or he can have this individual submit his statement directly to the RO.

2.  If, and only if, the Veteran provides the last name of the potential witness, efforts to locate the individual through service department records (and any other means in the discretion of the RO) should be employed, and the claims file should clearly document such efforts.  The CSC 1st Battalion, 16th Infantry is the last known duty of assignment for the individual.  If located, the individual should be advised that he has been identified by the Veteran as a witness to an alleged incident of racial discrimination involving a missing "field jacket" while assigned to CSC 1st Battalion, 16th Infantry, in Panzer Kaserne, Germany in February 1983, and request that he provide a statement on any recollections of the incident.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

